Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  SUNSET AUTO CENTER, INC.,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues SUNSET AUTO CENTER, INC.,

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all material times, Defendant SUNSET AUTO CENTER, INC. and operated a

  retail business at 6180 SW 72nd Street, Miami, Florida (hereinafter the “Commercial Property”)
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 2 of 12



  and conducted a substantial amount of business in that place of public accommodation in Miami,

  Florida. Defendant holds itself out to the public as “Chevron.”

         6.         At all material times Defendant SUNSET AUTO CENTER, INC. was a Florida

  Profit Corporation with its principal place of business in Miami, Florida and conducted a

  substantial amount of business in Miami, Florida.

         7.         Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade, Florida, and because a substantial part(s) of the events or omissions

  giving rise to these claims occurred in Miami-Dade, Florida.

                                     FACTUAL ALLEGATIONS

         8.         Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

         9.         Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

         10.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         11.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating


                                                    2
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 3 of 12



  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.      Defendant, SUNSET AUTO CENTER, INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         13.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         14.      The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about July 31, 2019 and May 6, 2020,

  and encountered multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately nine (9) miles from his residence, and is

  near his friends’ residences as well as other businesses and restaurants he frequents as a patron.

  Moreover, the Commercia gas station is located approximately three (3) miles from Plaintiff’s

  attorneys’ office. He plans to return to the Commercial Property and the businesses located within

  the Commercial Property within two (2) months from the date of the filing of this Complaint.

         15.      Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         16.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the


                                                  3
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 4 of 12



  Defendant’s Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         17.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         18.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         19.       Defendant, SUNSET AUTO CENTER, INC., owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104.      Defendant, SUNSET AUTO CENTER, INC., is responsible for

  complying with the obligations of the ADA. The place of public accommodation that Defendant,

  SUNSET AUTO CENTER, INC., owns and operates the Commercial Property Business located

  at 6180 SW 72nd Street, Miami, Florida.


                                                  4
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 5 of 12



         20.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property

         21.       and the businesses located within the Commercial Property, including but not

  necessarily limited to the allegations in Paragraph 26 of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses located within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

  himself of the goods and services available at the Commercial Property, and businesses located

  within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         22.       Defendant, SUNSET AUTO CENTER, INC., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Paragraph 26 of this

  Complaint.

         23.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Paragraph 26 of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only


                                                   5
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 6 of 12



   to avail himself of the goods and services available at the Commercial Property and businesses

   located within the Commercial Property, but to assure himself that the Commercial Property, and

   businesses located within the Commercial Property are in compliance with the ADA, so that he

   and others similarly situated will have full and equal enjoyment of the Commercial Property, and

   businesses located within the Commercial Property without fear of discrimination.

          24.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                         ADA VIOLATIONS

          25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 24 above as though fully set forth herein.

          26.       Defendant, SUNSET AUTO CENTER, INC., has discriminated, and continue to

   discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

   facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

   gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

   visit to the Commercial Property, include but are not limited to, the following:

   Common Areas

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.


                                                    6
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 7 of 12



 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff could not enter the store without assistance, as the required level landing is not

       provided. Violation: A level landing that is 60 inches minimum perpendicular to the doorway

       is not provided at the entrance violating Section 4.13.6 and Figure 25(a) of the ADAAG and

       Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

       too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

          C. Access to Goods and Services




                                                      7
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 8 of 12



  i.   The Plaintiff could not use the sales counter without assistance, as it is mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          D. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

       requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

       patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section




                                                     8
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 9 of 12



          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 vi.      The Plaintiff could not use the lavatory without assistance, as objects are located underneath

          it. Violation: There are lavatories in public restrooms without the required toe clearance

          provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

          Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside

          the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

          309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              27.       The discriminatory violations described in Paragraph 26 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the Commercial Business and businesses located within the Commercial Property;

       Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

       notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures


                                                        9
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 10 of 12



   necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

   to Federal Rule of Civil Procedure 34.

          28.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above.               The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          29.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          30.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has


                                                      10
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 11 of 12



   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          31.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          32.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          33.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

   businesses, located at and/or within the commercial property located at 6180 SW 72nd Street,

   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   businesses located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendant cures the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this


                                                     11
Case 1:20-cv-22333-XXXX Document 1 Entered on FLSD Docket 06/04/2020 Page 12 of 12



   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: June 4, 2020
                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713




                                                    12
